Citation Nr: 0018767	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
March 1995 that granted service connection and a 30 percent 
rating for the veteran's posttraumatic stress disorder.


FINDINGS OF FACT

1.  The rating criteria for evaluating psychiatric disability 
in effect prior to November 7, 1996 are the most favorable to 
the veteran.  

2.  The veteran is demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for posttraumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 9411 (rating 
criteria in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to a psychiatric disorder.

VA records indicate that the veteran was hospitalized from 
April 1975 to June 1975 with a diagnosis of maladjustment of 
adult life with paranoid features.  The veteran received 
inpatient treatment from July to August 1976.  The diagnosis 
was personality disorder and adjustment reaction of adult 
life.

Records show that the veteran was hospitalized in a VA 
facility from July to August 1977.  The veteran was noted to 
have depression, rigidity, and personality problems with 
paranoid feelings.  It was noted that it was questionable 
whether the veteran was capable of gainful employment due to 
the nature of his psychiatric disorders.  

VA records show that the veteran was again hospitalized later 
in August 1977 with a diagnosis of adjustment reaction.

VA hospital records show that the veteran received in-patient 
treatment in December 1977.  Diagnoses included anxiety-
depressive reaction, paranoid schizophrenia, and paranoid 
psychosis.  

A report written by J. Cahalane, MSW, and dated in June 1978, 
noted that the veteran was a tense and anxious individual to 
the point of being manic, and that it was questionable 
whether the veteran could maintain employment even if he 
found a job.

The veteran was hospitalized at a VA facility from May to 
June 1978, as well as in September 1978 for a mental 
disorder.  Diagnoses included schizophrenia, paranoid type 
and acute, depression, and personality disorder.  The veteran 
received in-patient treatment for schizophrenia from 
September to December 1978.

Private medical records show that the veteran was committed 
due to a mental disorder from October 1979 to April 1980, 
August 1980 to February 1981, August 1981 to October 1981, 
October 1981 to November 1981, and March 1982 to May 1982.  
The veteran was also committed in June 1983.  

Records dated in July 1983 show that the veteran was 
hospitalized at a private medical facility for 
schizoaffective disorder.  The veteran was also treated in 
December 1983 for schizophrenia.

A June 1985 letter signed by Charles Swepston, Counselor, 
noted that the veteran had posttraumatic stress disorder 
(PTSD) symptomatology sufficient to warrant a full 
evaluation.

A letter signed by A.C. Kiczales, M.D., and Carol Olson, 
ACSW, dated in July 1985, stated that the veteran had a 
possible PTSD which was largely concealed by a schizophrenic 
process.  The letter further stated that there seemed to be a 
relationship between the two disorders.

A VA examination in May 1986 found that the veteran's 
symptoms were all referable to and explained by his paranoid 
schizophrenia.  The veteran's paranoia extended to his 
participation in the war, and he was described as psychotic.  
The diagnostic impression was paranoid schizophrenia.

During a hearing before the Board in October 1987, the 
veteran testified that he began having mental problems after 
being discharged from the service.  According to the veteran, 
he had been exposed to combat during service in Vietnam, and 
was reliving many of his experiences from the war.  The 
veteran also stated that he had problems obtaining and 
keeping a job due to problems related to his war experiences.

A letter received in March 1990 from Peter Ferguson, M.D., 
noted that the veteran appeared to be schizophrenic, paranoid 
type, with some affective component.  The veteran was found 
to have many symptoms associated with PTSD.  Dr. Ferguson 
stated his opinion that the veteran was probably 
psychiatrically and biologically stable prior to being 
exposed to overwhelming trauma in Vietnam.  The veteran then 
developed PTSD, which led to a maladaptive, schizophrenic 
process.  The veteran's ongoing difficulties with PTSD were 
noted to precipitate and worsen his schizophrenia.  Diagnosis 
was chronic paranoid schizophrenia, and chronic delayed PTSD.

VA records show that the veteran was hospitalized from April 
to June 1990.  The veteran was described as floridly 
psychotic, with grandiose delusional material, personality 
disorganization, and loosened associations.  The veteran was 
stated to be permanently disabled for work, and the diagnosis 
was paranoid type schizophrenia.

Private hospital records dated in November 1990 show that the 
veteran was found to have symptoms compatible with diagnoses 
of schizophrenia and PTSD.  Diagnoses were severe and chronic 
PTSD, and bipolar disorder.

Records of private hospitalization in February 1991 show that 
the veteran was exhibiting grossly psychotic thinking and was 
grandiose.  The severity of psychosocial stressors was 
described as severe, and the highest level of adaptive 
functioning in the previous year was assessed as poor.  The 
veteran was noted to have a long history of schizoaffective 
disorder with psychotic features.  Other records show that 
the veteran had looseness of associations, tangentiality, 
auditory hallucinations, and delusions of grandiosity.  The 
diagnosis was schizoaffective disorder with a history of 
PTSD.

Private medical records indicate that the veteran received 
in-patient treatment from February 1991 to July 1994.  The 
diagnosis on the discharge summary was schizoaffective 
disorder.

A September 1992 letter signed by Neil Rosen, Psy.D., and 
John Kluck, M.D., noted that it was their finding that the 
veteran had PTSD as a result of experiences in Vietnam.  The 
letter also noted that it was not possible to determine 
whether or not the veteran would have developed bipolar 
disorder without the PTSD.  The opinion given was that PTSD 
was the more acute problem by itself, and that this would be 
expected to have a strong impact on mood stability because of 
relatively persistent overstimulation.

A letter signed by John D. Mesaros, M.D., and dated in 
January 1993 stated that the veteran's primary diagnosis was 
PTSD.  Dr. Mesaros noted that given the severity of the 
veteran's PTSD, he also believed that an underlying bipolar 
disorder had been expressed.  It was stated that recent 
studies of individuals with a genetic tendency toward bipolar 
disorder would display these symptoms if exposed to a 
significant stressor, to include PTSD.

A VA examination in September 1993 found that the veteran's 
distress over material relating to Vietnam was part and 
parcel of his schizophrenic delusional process.  The veteran 
did not avoid activities concerning the war, and no amnesia 
was present.  Interest was impaired due to the schizophrenia, 
and affect was inappropriate.  The veteran had disturbed 
sleep related to his schizophrenia, with anger and 
concentration impairments that were delusionally based.  He 
was oriented to time, place, and person, with recent and 
remote memory unreliable due to psychosis.  Auditory 
hallucinations and paranoid delusions, as well as loose 
associations were noted to be present.  Arithmetic abilities 
were marginal and ability to think abstractly was impaired by 
the psychosis.  The diagnostic impression was paranoid 
schizophrenia, and the examiner stated that he could not find 
any indication of PTSD.

A December 1993 letter from Dr. Ferguson stated that the 
veteran had PTSD, which was the veteran's primary condition 
and had ultimately led to paranoid schizophrenia.  Dr. 
Ferguson noted that symptoms including an inability to let go 
of memories, recurrent and intrusive recollections of events, 
and hallucinatory experiences which were related to his PTSD.  
Other symptoms of estrangement from others, exaggerated 
startle response, serious sleep disturbance, difficulty 
concentrating, and a constricted and grossly flat affect were 
also noted.  

A December 1993 letter from Dr. Mesaros stated that the 
veteran's primary diagnosis was PTSD, which caused recurrent 
intrusive thoughts of the war, diminished interest in daily 
activities, feelings of detachment, restricted range of 
affect, outbursts of anger, and hypervigilance.  Dr. Mesaros 
further stated that he felt that the veteran's bipolar 
disorder was a secondary diagnosis, and that this disorder 
did not appear until after he had developed PTSD.

A January 1994 letter signed by Dr. Rosen stated that the 
veteran had intrusive thoughts about Vietnam which prevented 
other goal-directed thinking, nightmares two to three times 
every week, and multi-sensory flashbacks two to three times 
every week.  Panic attacks caused by war or death-related 
stimuli were also noted.  Dr. Rosen further stated that the 
veteran had considered suicide on several occasions.  The 
veteran also had feelings of unreality, loosened 
associations, and oddities of speech.  The diagnoses were 
chronic and severe PTSD, and bipolar disorder.  It was noted 
that the veteran had other symptoms that were more consistent 
with a diagnosis of bipolar disorder, although overlap with 
other diagnostic possibilities was possible.

A VA examination in September 1994 noted that the veteran's 
medical history supported a diagnosis of schizophrenia.  It 
was also noted that when the veteran's disorder was first 
diagnosed clinicians were not aware of the diagnosis of PTSD, 
and that this might have stigmatized the examinations that 
followed.  The veteran's symptomatology was found to be 
strongly suggestive of PTSD, and it was concluded that the 
veteran might be suffering from PTSD and schizophrenia.  The 
veteran's mood was impatient and somewhat hostile, and affect 
was appropriate although constricted.  No gross abnormalities 
concerning memory were found, and judgment and abstract 
thinking ability were good.  No loose associations, 
perceptual obstruction discharge, or evidence of delusions 
were found.  The diagnoses were chronic paranoid 
schizophrenia and chronic PTSD.

Private medical records show that the veteran was again 
treated for schizoaffective disorder on an in-patient basis 
from February 1996 to June 1997.  Symptoms included paranoid 
delusions, tangential thought processes, and poor judgment.  
A Global Assessment of Functioning (GAF) score of 50 was 
noted.

A VA examination in May 1998 noted that the veteran appeared 
to be psychotic, and that he reported that he had previously 
had nightmares and flashbacks frequently.  He was alert, 
verbally somewhat pressured, and behavior was less than 
appropriate.  His speech was slow and sometimes rambling.  
The veteran was oriented to time, person, and place, with 
unreliable recent and remote memory due to the psychosis.  
Concentration was impaired and fund of general information 
was inadequate.  Affect was described as one of low grade 
agitation, and the veteran denied auditory hallucinations and 
paranoid delusions.  There did appear to be some loosening of 
association present, and ability to abstract was impaired by 
his psychotic process.  Mood was somewhat irritable, and the 
veteran denied any suicidal or homicidal ideation.  Judgment 
was marginally satisfactory.  The veteran was judged to be 
unemployable, with a GAF score of 38-40.  The diagnosis was 
schizophrenia, paranoid type, and PTSD.  The examiner 
commented that it was difficult to separate between the 
veteran's PTSD and schizophrenia.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  The use of staged ratings will 
therefore be considered in this decision.

In addition, in cases where regulations concerning 
entitlement to a higher rating are changed during the course 
of a pending claim, the veteran is entitled to a decision on 
his claim under the criteria which are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes 
that the veteran's claim relating to his posttraumatic stress 
disorder was filed prior to November 7, 1996, when the rating 
criteria for mental disorders were revised.  Therefore, under 
Karnas v. Derwinski, the veteran is entitled to consideration 
under the criteria in effect both before, and after November 
1996, and a decision which reflects application of the 
criteria most favorable to him.  In this case, the Board 
finds that the criteria in effect prior to November 7, 1996 
provides the veteran with the more favorable outcome.

Initially, the Board also notes that the veteran has been 
receiving treatment for a mental disorder for several years.  
The various diagnoses concerning the veteran's mental 
disorder(s) have changed over the past several years, as well 
as the symptoms attributed to each diagnosis.  The last VA 
examination report of record, dated in May 1998, noted 
diagnoses of paranoid type schizophrenia and PTSD.  The 
examiner stated that it was difficult to separate between the 
veteran's PTSD and schizophrenia.  The difficulty in arriving 
at clear diagnoses concerning the veteran's mental disorders 
and the symptomatology that are associated with each of them 
is clearly shown by the conflicting diagnoses contained in 
the record.  Because the evidence of record does not allow 
for a clear delineation between the symptomatology of the 
veteran's service connected PTSD and the symptomatology of 
any non service connected mental disorder, the Board will 
consider all of the psychiatric symptoms that the record 
indicates could be related to his service connected disorder 
in rating the veteran's PTSD.

Under the general rating formula for psychoneurotic disorders 
in effect prior to November 7, 1996, the following criteria 
are applicable:  a 100 percent evaluation requires either 
that (1) the attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community, or (2) that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, or 
(3) that the veteran be demonstrably unable to obtain or 
retain employment.  A 70 percent evaluation is appropriate 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
there are psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 50 percent disability 
evaluation is for assignment where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment, a 30 percent disability evaluation 
will be assigned.  A 10 percent evaluation is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 
noncompensable evaluation is assigned when there are neurotic 
symptoms which may somewhat adversely affect relationships 
with others, but which do not cause impairment of working 
ability.  When two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  38 C.F.R. 
Part 4, Code 9411 (rating criteria in effect prior to 
November 7, 1996).

Applying the above criteria, the medical evidence documenting 
the extent of the veteran's service connected PTSD is 
consistent with a rating of 100 percent for the entire period 
concerned in this appeal.  The evidence of record shows that 
the veteran has long been demonstrably unable to obtain or 
retain employment.  Records of VA hospitalization from April 
to June 1990 noted that the veteran was psychotic, 
delusional, and permanently disabled for work.  The veteran 
appears to have been hospitalized on several occasions for 
long periods of time thereafter, with symptoms including 
psychotic and delusional thinking, hallucinations, and 
nightmares and flashbacks related to Vietnam.  A VA 
examination in May 1998 noted that the veteran still appeared 
to be psychotic, and the examiner noted the affect of the 
psychosis on memory and the veteran's ability to abstract.  
The veteran was judged to be unemployable.  Due to the 
evidence showing the continuing severity of the veteran's 
PTSD, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran was demonstrably unable to 
obtain or retain employment for the entire period.  Since 
each of the 3 criteria cited for the 100 percent rating 
constitutes an independent basis for the 100 percent rating, 
the veteran is entitled to a 100 percent rating for the 
period of time in question.  See Johnson V. Brown, 7 Vet. 
App. 95 (1994). 


ORDER

An increased rating of 100 percent for service-connected PTSD 
is granted, subject to the rules and regulations covering 
payment of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

